UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): October 31, 2008 CHINA ORGANIC AGRICULTURE, INC. (Exact Name of Registrant as Specified in Its Charter) FLORIDA (State or Other Jurisdiction of Incorporation) 000-52430 20-3505071 (Commission File Number) (IRS Employer Identification No.) Dalian City, Zhongshan District, Youhao Road Manhattan Building #1, Suite 1511, Dalian City, Liaoning Province, P.R. China (Address of Principal Executive Offices) (Zip Code) (707) 709-2321 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This amendment amends Item 9.01 and Exhibits 99.2 and 99.3 in response to comments received from the staff of the Securities and Exchange Commission. The information in the pro forma financial information (Exhibit 99.3) is presented only for Dalian Huiming Industry, Ltd., the operating entity, on a consolidated basis. Information concerning Princeton HK, which was formed by the former owner of Dalian Huiming Industry, Ltd. only for the purpose of effecting the sale of Dalian Huiming Industry, Ltd. to China Organic Agriculture, Inc., and was eliminated in the consolidation, has been disregarded. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired The audited Financial Statements of Dalian Huiming Industry (“Dalian”)as at and for the years ended December 31, 2007 and December 31, 2006, and accompanying notes are included as Exhibit 99.1 to this Current Report on Form 8-K/A. The unaudited Financial Statements of Dalian as at and for the nine months ended September 30, 2008 and September 30, 2007, and accompanying notes are included as Exhibit 99.2 to this Current Report on Form 8-K/A. (b) Unaudited Pro Forma Financial Information Unaudited Pro Forma Condensed Consolidating Statement of Income for the nine-month period ended September 30, 2008 and notes thereto. The unaudited pro forma consolidated financial statements are provided for informational purposes only and are not necessarily indicative of the results that actually would have occurred had the acquisition been in effect for the period presented. (d) Exhibits Exhibit No. Description 99.1 Audited Financial Statements of Dalian Huiming Industry Ltd. as at and for the years ended December 31, 2007 and December 31, 2006, and related notes 99.2 Unaudited Financial Statements of Dalian Huiming Industry Ltd. as of and for the nine-month periods ended September 30, 2008 and September 30, 2007, and notes thereto 99.3 Unaudited Pro Forma Condensed Consolidating Financial Information and notes thereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to this report to be signed on its behalf by the undersigned hereunto duly authorized. China Organic Agriculture, Inc. Date: February 23, 2010 By: /s/Jinsong Li Jinsong Li Chief Executive Officer
